Citation Nr: 0940357	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-38 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for cold injury of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from February 1944 to May 
1946 and he received the Combat Infantry Badge.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for cold injury of the feet 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed rating decision dated in February 2005 
denied the Veteran's claim for service connection for cold 
injury of the feet.

2.  Evidence received since the February 2005 rating decision 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim for service 
connection for cold injury of the feet.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for cold injury of the feet has been received, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination with regard to 
reopening the Veteran's claim for service connection for cold 
injury of the feet, further development with regard to VA's 
duties to notify and assist would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran's appeal for service connection for cold injury 
of the feet was denied by the Board in a February 2005 
decision.  The Veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105.

Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  For the purpose of determining whether a 
case should be reopened, the credibility of the evidence 
added to the record is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

A review of the evidence of record prior to the February 2005 
final decision does not reveal any medical evidence 
indicating that the Veteran had a cold injury of the feet 
related to service.  The medical evidence received since the 
February 2005 decision includes November 2008 VA medical 
records which could be interpreted as indicating that the 
Veteran has a disability of the feet secondary to frostbite 
during service.

Because this newly submitted evidence provides an element in 
support of the Veteran's claim, a medical nexus between a 
current disability and service, which was not of record prior 
to the February 2005 rating decision, it raises a reasonable 
possibility of substantiating the claim, and is therefore 
material to the Veteran's claim.  Because new and material 
evidence has been received, the issue of entitlement to 
service connection for cold injury of the feet is reopened.


ORDER

New and material evidence having been submitted, the appeal 
to reopen a claim for service connection for cold injury of 
the feet is granted.


REMAND

Unfortunately, the Veteran's service medical records, other 
than a discharge physical examination report, are unavailable 
and there is no medical evidence of any in-service treatment 
for, or complaints of, frostbite or cold injuries.  The Board 
notes, however, that the Veteran is competent to report 
exposure to extreme cold and injuries related to such 
exposure, as this is within his realm of personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, 
the Veteran has submitted statements from other soldiers 
regarding cold/frostbite conditions at Camp Lucky Strike in 
France.  The Veteran reports that he was stationed at Camp 
Lucky Strike during that time.

Although the Veteran has reported that he suffered from a 
frostbite injury in service and has been diagnosed with 
various foot problems including neuropathy, arthritis, 
swelling, and pain, to date he has not been provided with a 
VA medical examination assessing the etiology of his 
currently diagnosed conditions.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002).  Such a medical examination is 
necessary in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's VA medical 
records dated from December 2008 to 
present.

2.  Schedule the Veteran for a VA cold 
injury residuals examination.  The claims 
file should be made available to the 
examiner.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently diagnosed 
foot disorder, had its onset during active 
service or is related to any in-service 
disease or injury, specifically frostbite 
or other cold injuries.  The examiner 
should provide a comprehensive report 
indicating review of the Veteran's May 
1946 discharge physical examination 
report, the private medical records, and 
the VA medical records, and rationales for 
all opinions reached.

3.  If the Veteran fails to report for the 
scheduled VA examination, the examiner 
should review the medical evidence and 
provide an opinion as to whether it is at 
least as likely as not any currently 
diagnosed foot disorder is related to cold 
exposure during service.
 
4.  Thereafter, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


